Citation Nr: 1119541	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back disability, spondylolisthesis at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1985 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, confirmed and continued a 10 percent rating for the Veteran's low back disability.

The Veteran also filed a timely Notice of Disagreement (NOD) in response to the RO's June 2007 denial of his claim for a higher rating for his left knee disability.  However, after receiving a Statement of the Case (SOC) in October 2007 concerning both claims (his left knee and low back), his November 2007 Substantive Appeal (VA Form 9) only addressed the claim for a higher rating for his low back disability.  So this is the only claim he completed the steps necessary to perfect an appeal concerning, so this is the only claim currently before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2010).


FINDINGS OF FACT

The Veteran's low back disability is manifested by flexion greater than 60 degrees, even considering his pain, and there is no evidence of muscle spasm or guarding, indications of associated neurological impairment involving his lower extremities, or incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for this low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5235-5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2007, prior to initially adjudicating his claim in June 2007, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his increased-rating claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well apprising him of the disability rating and downstream effective date elements of his claim.  A more recent June 2008 letter complied with the requirements of Vazquez-Flores v. Peake.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in April 2007 and November 2008.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his low back disability, the determinative issue.  So additional examination is not needed.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Increased Rating for the Low Back Disability

A. Schedular Rating

In October 1995, the RO granted service connection for low back pain and assigned an initial 10 percent rating.  In March 2007, the Veteran filed this claim for increase alleging this 10 percent rating no longer compensated him for the interference in his daily life caused by his low back disability.  But in the June 2007 decision at issue, the RO confirmed and continued this 10 percent rating.  For the reasons and bases discussed below, the Board agrees and finds this is still the most appropriate for this disability.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has clarified that, in determining the present level of disability, VA adjudicators must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed - so, in this case, since March 2006 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

Ratings are based on either the General Rating Formula for Diseases and Injuries of the Spine - Diagnostic Codes 5235-5242, unless evaluated under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  Note (1) indicates that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine (thoracic and lumbar segment) is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.


A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine

A 50 percent rating is warranted if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.

And a 100 percent rating is warranted if the evidence shows unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).

See 38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th  ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.


In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242, Note (1). 

With respect to rating any neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this DC, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability does not warrant a rating higher than 10 percent.  The evidence supporting this conclusion is the reports of two VA compensation examinations dated in April 2007 and November 2008, VA treatment records, and lay statements from the Veteran, his friend, and his supervisor.  The Veteran also submitted medical records from Columbus Air Force Base, however, these records do not pertain to the period of time under consideration here, which, as mentioned, is since one year prior to the filing of this claim, i.e., from March 2006 to the present.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).


The April 2007 VA examination determined the Veteran's gait was normal.  His thoracolumbar spine had flexion to 85 degrees, extension to 25 degrees, lateral flexion to 28 degrees bilaterally, right lateral rotation to 28 degrees, and left lateral rotation to 26 degrees.  On repetitive testing, the flexion was further limited to 78 degrees due to pain and the extension was limited to 18 degrees due to pain.  The examiner noted the Veteran's neurological examination was normal with normal motor function, sensation and reflexes in the lower extremities.  The examiner also noted negative straight leg raising, bilaterally, but mild discomfort in the lumbar area on thigh extension.  The Veteran reported flare-ups of his condition every few weeks for a few hours to a few weeks which were precipitated by exertion and relieved by rest.  He also reported that his low back pain had caused him to miss one day of work in the past year but did not affect his ability to perform his job on a daily basis. 

The November 2008 VA examination found the Veteran had a normal gait, and he did not use any assistive devices - such as for ambulation, etc.  His back had range of motion to 100 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 35 degrees of lateral rotation bilaterally.  The examiner noted pain at the end (so terminal point) of range of motion, but no additional loss of range on repetitive testing.  The examiner also indicated there was no muscle spasm or tenderness.  The examiner noted, as well, normal motor function, sensation, and reflexes in the lower extremities on neurological examination.   The Veteran did not report any flare-ups or bedrest in the past year.

A July 2007 VA treatment record indicates the pain medication the Veteran was taking for his back was not helping, so he was prescribed a different medication.  A July 2008 record shows his low back condition remained stable.

In his written statements the Veteran reported that he is in pain on a daily basis on account of his low back disability, and that the medications he has been prescribed to treat his pain have been ineffective.  He acknowledged feeling better on the day of his April 2007 VA examination than he feels at other times.  He reported a 
flare-up of his condition in 2005.  His supervisor, E.V., reported that she had witnessed the Veteran working in severe pain several times during the past six years.  She also affirmed that it is difficult for him to move about, but that he generally continues to work through the discomfort.  The Veteran's friend and former co-worker, T.S., affirmed that he, too, had witnessed the Veteran being in pain from his back on several occasions.

While it is apparent from this evidence that the Veteran experiences chronic pain due to his low back disability, his condition does not warrant the higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine because, even considering his pain, he still has flexion greater than 60 degrees, a combined range of motion of his thoracolumbar spine greater than 120 degrees, and no muscle spasm, guarding, abnormal gait or abnormal spinal contour.  Although he had slight limitation on repetitive flexion and extension during his April 2007 VA examination, it was not severe enough to warrant the higher 20 percent rating, again, even when factoring in the additional loss of motion due to his pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Also, as the April 2007 and November 2008 neurological examinations confirmed he has normal motor function, sensation, and reflexes in his lower extremities, there is no basis on which to assign a separate rating for this, such as under DC 8520, because he does not have the required showing of radiculopathy or sciatic neuropathy associated with his low back disability.  His disability also does not warrant the higher 20 percent rating under DC 5243 based on incapacitating episodes because he did not report incapacitating episodes of at least two weeks in the past year or physician-prescribed bedrest at any point in time.  So, by definition, he has not truly experienced an incapacitating episode, although, according to him, his disability has at times been incapacitating.

Therefore, since the VA examinations found forward flexion greater than 60 degrees even when factoring in pain, no evidence of muscle spasm or guarding, no objective evidence of neurological manifestations involving the lower extremities (such as due to radiculopathy/sciatic neuropathy), and no evidence of incapacitating episodes, the Veteran's low back disability does not warrant a rating higher than 10 percent under DCs 5235-5243 and DC 8520.  Moreover, as his condition has never been more than 10-percent disabling since one year prior to the filing of this claim for an increased rating, there equally is no basis to "stage" this rating under Hart, either.

B. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 10 percent for the Veteran's low back disability contemplates the frequency, extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence this disability has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  The evaluation and treatment he has received for this disability has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, despite the supporting statements from his supervisor and friend and former co-worker, the Veteran acknowledged being employed full time and only missing approximately one day of work per year due to his low back pain.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  And the schedular rating criteria already take into account the extent of his pain, including especially as it affects his range of motion.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a rating higher than 10 percent for the low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


